United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3344
                         ___________________________

                                Syveno Jewell Wright

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

  Janne Johnson, Advanced Registered Nurse Practioner; Mary Benson, ARNP

                      lllllllllllllllllllll Defendants - Appellants
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                               Submitted: July 31, 2014
                                Filed: August 6, 2014
                                    [Unpublished]
                                    ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Syveno Wright, who is confined at Iowa’s Civil Commitment Unit for Sexual
Offenders (CCUSO), filed this 42 U.S.C. § 1983 complaint alleging that Advanced
Registered Nurse Practitioners Janne Johnson and Mary Benson, by failing to
diagnose his prostate cancer in its early stages, showed deliberate indifference to his
serious medical needs. The district court1 denied defendants’ motion for summary
judgment on the basis of qualified immunity, and they filed this interlocutory appeal.
For the reasons that follow, we conclude defendants are entitled to qualified immunity
and remand for further proceedings.

       The summary judgment evidence, viewed in a light most favorable to Wright,
established Wright had annual physical examinations while confined at CCUSO
through December 2008, and he did not complain of health problems or urinary issues
through that time. He first complained to Johnson in March 2009 about needing to
urinate at night so frequently that he kept a coffee jar near his bed to use as a urinal,
and, after she told him to decrease his evening fluid intake, Wright did not complain
to her again or report back to her that decreasing his fluid intake at night had not
resolved his problem. Wright then refused an annual physical in 2010, and Benson
administered a PSA test before his 2011 annual physical, when Wright was 49. Upon
detecting a risk of prostate cancer as a result of his elevated PSA, Benson referred
Wright to a urologist, who performed a biopsy and ultimately a prostatectomy.
Defendants did not advise Wright, who routinely had refused a digital rectal
examination during his physicals, that such examinations were necessary to detect
possible prostate cancer, or offer a male-administered exam; and they did not
ascertain his family history, which included his father’s death of prostate cancer at
about 52, until after Benson had administered the PSA test. We conclude, however,
upon de novo review, see Stoner v. Watlingten, 735 F.3d 799, 802 (8th Cir. 2013),
that the evidence established defendants were entitled to qualified immunity, because
the medical care they provided was at most negligent, see Fourte v. Faulkner County,
Ark., 746 F.3d 384, 387-90 (8th Cir. 2014) (plaintiff had well-established right not
to have known, objectively serious medical needs disregarded; serious medical need
is one that has been diagnosed by physician as requiring treatment or one that is so


      1
      The Honorable Donald E. O’Brien, United States District Judge for the
Northern District of Iowa.

                                          -2-
obvious that even layperson would easily recognize need for doctor’s attention;
deliberate indifference is more than negligence or even gross negligence); Scott v.
Benson, 742 F.3d 335, 339-40 (8th Cir. 2014) (deliberate indifference standard
applies to claims of constitutionally deficient medical care brought by persons
involuntarily committed at CCUSO).

     Accordingly, we conclude defendants are entitled to qualified immunity, and
we remand for further proceedings consistent with this opinion.
                      ______________________________




                                        -3-